Citation Nr: 0204467	
Decision Date: 05/14/02    Archive Date: 05/17/02

DOCKET NO.  00-10 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from October 1968 to October 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision that denied service 
connection for the cause of the veteran's death, and denied 
dependency and indemnity compensation (DIC) benefits pursuant 
to the provisions of 38 U.S.C.A. § 1318.  The appellant 
submitted a notice of disagreement in July 1999, and the RO 
issued a statement of the case in March 2000.  The appellant 
submitted a substantive appeal in March 2000.

Although prior correspondence from the appellant indicated a 
desire for a Board hearing, in June 2000 the appellant 
submitted additional correspondence that indicated she 
desired a local hearing before a Decision Review Officer.  A 
hearing was held in October 2000.  As such, the Board will 
address the merits of the appellant's claim for service 
connection for the cause of the veteran's death in this 
decision.

The appellant has made a claim for benefits under 38 U.S.C. 
§ 1318, although the veteran was not rated totally disabled 
for the statutory period.  The Board has imposed a temporary 
stay on the adjudication of these claims in accordance with 
the directions of the United States Court of Appeals for the 
Federal Circuit in its decision in National Organization of 
Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 
260 F.3d 1365 (Fed. Cir. 2001).  In that decision the Federal 
Circuit directed the Department to conduct expedited 
rulemaking which will either explain why certain 
regulations-38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106-are 
inconsistent on the "hypothetical entitlement" issue or 
revise the regulations so that they are consistent.  The 
temporary stay on the adjudication of certain 38 U.S.C.A. 
§ 1318 claims, including the claim in this case, will remain 
in effect pending the completion of the directed rulemaking.



FINDINGS OF FACT

1.  The veteran died in May 1999.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD, rated 70 percent disabling; a skin 
disorder (hidradenitis suppurative), rated 30 percent 
disabling; and residuals of a right second metatarsal 
fracture, rectal abscess scars, and pseudofolliculitis 
barbae, each rated as noncompensable.

3.  The cause of the veteran's death was pneumonia due to, or 
as the consequence of cerebral vascular accident.

4. The primary or contributory causes of the veteran's death, 
pneumonia and cerebral vascular accident are not related to a 
disease or injury in service.

5.   A service-connected disability was not a material factor 
in causing the veteran's death.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).

In this case the appellant's application appears to be 
intact.  She has been informed of the information necessary 
to substantiate her claim via the statement of the case and 
the supplemental statement of the case.  There does not 
appear to be any relevant evidence that has not been 
associated with the claims folder.  The record contains 
sufficient information and opinions to decide the claim.  The 
Board finds that all relevant evidence has been obtained with 
regard to the appellant's claim for entitlement to service 
connection for the cause of the veteran's death.  Hence, no 
further assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

Moreover, the appellant's representative has had an 
opportunity to present argument to the Board subsequent to 
the adoption of the VCAA and its implementing regulations.  
The implementing regulations are meant to define terms used 
in the Act, and provide guidance for carrying out the 
requirements of the Act.  The regulations, with the exception 
of development in the case of attempts to reopen finally 
denied claims made after August 21, 2001, are not meant to 
bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  
Thus, the appellant is not prejudiced by the Board's initial 
application of the regulations to her claim.

B.  Factual Background

The veteran was hospitalized in service in March and April 
1974 for right upper lobe pneumonia, which resolved with 
treatment.  Service medical records show a diagnosis of 
possible pneumonia versus viral upper respiratory infection 
in January 1976.  Lungs and chest x-ray were normal upon 
discharge.

A decision of the Board in June 1985 denied service 
connection for a lung condition on the basis that a chronic 
lung disorder was not shown.

The veteran died in May 1999.  His death certificate showed 
that the immediate cause of death was that of pneumonia due 
to, or as the consequence of cerebral vascular accident.  
Records reflect an impression of acute stroke syndrome 
approximately 10 days prior to the veteran's death.  He died 
in a hospital.  No autopsy was performed.

At the time of his death, the veteran's service-connected 
disabilities included:  post-traumatic stress disorder 
(PTSD), rated as 70 percent disabling; a skin disorder 
(hidradenitis suppurative), rated as 30 percent disabling; 
and the residuals of a right second metatarsal fracture, 
rectal abscess scars, a right knee scar from excision of 
cyst, and pseudofolliculitis barbae-each of which was rated 
as noncompensably disabling.  The veteran had also been 
awarded entitlement to individual unemployability since July 
1989.

In a June 1999 rating decision, the RO established basic 
eligibility to Dependents' Educational Assistance based upon 
evidence showing that the veteran had a total service-
connected disability, permanent in nature, at the time of his 
death.

Testimony of the appellant at a hearing in October 2000 was 
to the effect that the veteran's service-connected 
disabilities contributed to his death.

In May 2001, the Board referred the case to obtain a medical 
advisory opinion, in view of evidence of treatment for 
pneumonia on various occasions during service and in view of 
the appellant's testimony that service-connected disabilities 
significantly impacted the veteran's health and played a 
major role in his death.

A May 2001 medical advisory opinion from a pulmonary and 
critical care specialist reflects that the veteran's service 
medical records were reviewed.  It was the opinion of the 
specialist that the veteran's in-service pneumonia/viral 
infection did not contribute to the cause of death.  The 
specialist noted that the terminal pneumonia was a direct 
result of an inability to protect the airway after an acute 
cerebral vascular accident, and that there was no evidence in 
the record to suggest chronic bronchiectasis or recurrent 
pneumonia.  It was also the opinion of the specialist that 
the veteran's service-connected PTSD and skin disorder were 
neither  causally related to, nor contributed to either the 
stroke or pneumonia that cause the veteran's death.

C.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service-
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually share in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As noted above, the death certificate reflects that the 
veteran's death in May 1999 was due to pneumonia as the 
consequence of a cerebral vascular accident, which occurred 
approximately one week prior to his death.  While there is 
evidence of treatment in service for pneumonia, a medical 
specialist concluded that the veteran's terminal pneumonia 
was a direct result of an inability to protect the airway 
following his stroke.  No causal connection has been shown 
between the in-service pneumonia and the cause of the 
veteran's death.  The medical specialist supported her 
opinion by noting the lack of evidence in the record 
suggesting chronic bronchiectasis or recurrent pneumonia 
following the veteran's separation from service.  There is no 
contrary medical opinion.

Likewise, the medical specialist found no relationship 
between the cause of the veteran's death and his service-
connected disabilities.  While the Board notes that the 
veteran had a long history of a skin disorder, as well as 
PTSD, there is no competent (medical) evidence linking his 
service-connected disabilities either to the acute stroke or 
pneumonia that caused his death.  The Board recognizes the 
appellant's testimony that the veteran's service-connected 
disabilities contributed to his death.  While she is 
competent to testify as to her observations, she is not a 
medical professional, and is not qualified to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The medical specialist had the 
opportunity to take into account the appellant's 
observations, but concluded that the service-connected 
disabilities did not contribute to his death.

The Board notes that none of the service-connected 
disabilities was listed on the death certificate as a 
contributing or underlying cause of the veteran's death.  Nor 
is there evidence of record showing that the post-service 
manifestations of pneumonia, or any cerebrovascular disease 
or stroke were aggravated by the veteran's service-connected 
disabilities.  The Board finds that there is no competent 
(medical) evidence showing a causal connection, or showing 
that a service-connected disability caused or was a material 
factor in the production of the veteran's death.

The medical evidence shows that the cause and contributing 
conditions of the veteran's death were pneumonia secondary to 
an acute cerebral vascular accident, which occurred many 
years after service.  There is no competent (medical) 
evidence linking these conditions to an incident of service 
or to a service-connected disability.

Having considered all the evidence, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and the claim must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is inapplicable. 38 U.S.C.A. § 5107.


ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

